Title: To Thomas Jefferson from George Washington, 26 March 1780
From: Washington, George
To: Jefferson, Thomas


Morristown, 26 Mch. 1780. Calls attention to resolve of Congress of 25 Feb. 1780 assigning state quotas of supplies for the army and directing them to be deposited at places designated by the Commander in Chief. The quotas and places of deposit for Virginia are listed as follows:


PlacesBbls. FlourGals. RumTons HayBu. Corn


Alexandria40,0008040,000


Fredericksburg30030,00010040,000


Richmond1007020,000


Petersburg87830,000150100,000


1,278100,000400200,000



As to beef and salt, the time and place of delivery and also the proportions must be governed by the occasional requisitions of the Commissary General.
